UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21829 BBH TRUST On behalf of the following series: BBH Money Market Fund (Exact name of registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) (Zip Code) Corporation Services Company 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 575-1265 Date of fiscal year end: June 30 Date of reporting period: June 30, 2014 Item 1. Report to Stockholders. Annual Report JUNE 30, 2014 BBH Money Market Fund BBH MONEY MARKET FUND MANAGEMENT’S DISCUSSION OF FUND PERFORMANCE June 30, 2014 For the 12-month period ended June 30, 2014, the BBH Money Market Fund (the “Fund”) returned 0.01%, net of fees, for both its regular and institutional shares. We believe the performance of the Fund remains competitive with industry peers, while maintaining a high degree of quality and liquidity throughout the period. The Fund seeks to maximize income while attempting to preserve capital and maintain liquidity by investing in a diversified portfolio of liquid, high-quality, short-term debt instruments. To that end, the Fund’s investments include securities issued or guaranteed as to principal and interest by the U.S. government or its agencies, deposits in and commercial paper issued by large, well-capitalized global banks, commercial paper issued by large credit worthy corporations, U.S. municipals, and repurchase agreements backed by U.S. government and agency collateral. During the reporting period, many of the world’s leading central banks maintained highly accommodative monetary policy in light of weak global economic growth, weak labor markets, and modest inflation. In particular, the European Central Bank (ECB) significantly broadened its accommodative monetary policy by further reducing its policy rates and enacting a series of measures aimed at augmenting lending activity to spur economic growth. The appointment of Janet Yellen as the Federal Reserve’s (“Fed”) Chairwoman has generally been viewed as supportive of the existing accommodative monetary policy in the U.S. Investor expectations for an increase in the Federal Funds rate continue to be about 12 months forward as measured by Fed Funds Futures. Steady, albeit modest improvement in the U.S. economy has allowed the Fed to significantly taper its asset purchase program in 2014. At the current pace of tapering, the Fed’s bond purchases are expected to be fully wound down by the fall of 2014 leaving the door open for modest and gradual policy rate increases in 2015. The investment team for the BBH Money Market Fund maintained what it believed to be a conservative investment strategy throughout the period. We continue to perform our own rigorous credit assessment of all securities purchased for the Fund and do not rely on rating agency opinions to determine credit quality. On July 23, 2014, the Securities and Exchange Commission (the “SEC”) adopted amendments to the rules that govern money market mutual funds. The amendments provide a two year transition period for implementation and contain structural and operational reforms that, when implemented, may affect the Fund's return potential and liquidity. Performance data quoted represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Mutual fund performance changes over time and current performance may be lower or higher than what is stated. For current to the most recent month-end performance and after tax returns, contact the Fund at 1-800-575-1265. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. 2 BBH MONEY MARKET FUND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees of BBH Trust and Shareholders of BBH Money Market Fund: We have audited the accompanying statement of assets and liabilities, including the portfolio of investments, of BBH Money Market Fund (a series of BBH Trust) (the “Fund”), as of June 30, 2014, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of June 30, 2014, by correspondence with the custodian and brokers. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of BBH Money Market Fund as of June 30, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. DELOITTE & TOUCHE LLP Boston, Massachusetts
